Varano v Forba Holdings, LLC (2017 NY Slip Op 08104)





Varano v Forba Holdings, LLC


2017 NY Slip Op 08104


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


653/15 CA 14-02082

[*1]KELLY VARANO, AS PARENT AND NATURAL GUARDIAN OF INFANT JEREMY BOHN, SHANNON FROIO, AS PARENT AND NATURAL GUARDIAN OF INFANT SHAWN DARLING, BRENDA FORTINO, AS PARENT AND NATURAL GUARDIAN OF INFANT JULIE FORTINO, MARIE MARTIN, AS PARENT AND NATURAL GUARDIAN OF INFANT KENNETH KENYON, JENNY LYNN COWHER, AS PARENT AND NATURAL GUARDIAN OF INFANT WILLIAM MARTIN, HOLLAN CRIPPEN, AS PARENT AND NATURAL GUARDIAN OF INFANT DEVAN MATHEWS, JESSICA RECORE, AS PARENT AND NATURAL GUARDIAN OF INFANT SAMANTHA MCLOUGHLIN, LAURIE AND DOMINICK RIZZO, AS LEGAL CUSTODIANS OF INFANT JACOB MCMAHON, JASON MONTANYE, AS PARENT AND NATURAL GUARDIAN OF INFANT KADEM MONTANYE, AND FRANCES SHELLINGS, AS PARENT AND NATURAL GUARDIAN OF INFANT RAYNE SHELLINGS, PLAINTIFFS-RESPONDENTS,
vFORBA HOLDINGS, LLC, NOW KNOWN AS CHURCH STREET HEALTH MANAGEMENT, LLC, FORBA NY, LLC, SMALL SMILES DENTISTRY OF SYRACUSE, LLC, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ROBERT CAHALAN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
HACKERMAN FRANKEL, P.C., HOUSTON, TEXAS (RICHARD FRANKEL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
O'CONNOR, O'CONNOR, BRESEE & FIRST, P.C., ALBANY (DANIELLE N. MEYERS OF COUNSEL), FOR DEFENDANTS FORBA, LLC, NOW KNOWN AS LICSAC, LLC, FORBA NY, LLC, NOW KNOWN AS LICSAC NY, LLC, DD MARKETING, INC., DEROSE MANAGEMENT, LLC, DANIEL E. DEROSE, MICHAEL A. DEROSE, D.D.S., EDWARD J. DEROSE, D.D.S., WILLIAM A. MUELLER, D.D.S., AND MICHAEL W. ROUMPH.
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP, ALBANY (ELIZABETH J. GROGAN OF COUNSEL), FOR DEFENDANTS NAVEED AMAN, D.D.S., KOURY BONDS, D.D.S., YAQOOB KHAN, D.D.S. AND TAREK ELSAFTY, D.D.S.
AHMUTY DEMERS & MCMANUS, ALBERTSON (JOHN A. MCPHILLIAMY OF COUNSEL), FOR DEFENDANT ADOLPH R. PADULA, D.D.S.

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered August 7, 2014. The order denied the motion of defendants Forba Holdings, LLC, now known as Church Street Health Management, LLC, Forba NY, LLC, and Small Smiles Dentistry of Syracuse, LLC, for recusal of the court. 
Now, upon the stipulations and orders of discontinuance signed by the attorneys for the named parties listed above on September 27, October 4, 9 and 12, 2016, and by the court on December 13, 2016, and filed in the Onondaga County Clerk's Office on December 13, 2016,
It is hereby ORDERED that said appeal is unanimously
dismissed without costs upon stipulation.
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court